Citation Nr: 9933629	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  94-20 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Esq.  


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to March 
1969 and from August 1970 to August 1973.  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from a 
January 1994 rating decision.  The case was previously before 
the Board, but was remanded to the RO in December 1996 and 
July 1997.  

On July 29, 1998, the Board issued a decision denying 
entitlement to service connection for PTSD.  The veteran 
appealed that decision to the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court).  The parties filed a joint 
motion to remand in May 1999.  In May 1999, the Court granted 
the joint motion and remanded the case to the Board for 
another decision that would be in compliance with the matters 
raised in the joint motion.  


REMAND

Some additional development is necessary prior to the 
completion of appellate review in order to comply with the 
Court's May 1999 order.  In particular it was noted that the 
Board issued remands to the RO for additional development of 
the veteran's alleged stressors in 1996 and again in 1997.  
Additional development was deemed necessary in view of the 
veteran's claim that he was engaged in combat with the enemy.  
The veteran's military personnel folder showed that he had a 
military occupational specialty of cannoneer.  Although the 
veteran alleged that had been the recipient of a Purple 
Heart, neither the veteran's DD Form 214 nor his other 
military records verified his receipt of a Purple Heart or 
any other type of combat-specific award or decoration.  As a 
result the purpose of the remands in 1996 and again in 1997 
was ultimately to verify allegations of combat stressors made 
by the veteran through United States Army Joint Services 
Environmental Support Group (ESG) (now referred to as the 
U.S. Armed Services Center for Research of Unit Records, 
hereinafter USASCRUR).  The RO received a statement of the 
veteran's claimed stressors in July 1997.  However, the RO 
failed to submit the information to the ESG.  

By joint motion, the parties agreed that the a remand was 
required because the RO failed to comply with the Board 
remand, citing Stegall v. West, 11 Vet. App. 268 (1998), 
which held that a remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders. 

In view of the foregoing, the case is remanded to the RO for 
the following actions:  

1.  The RO should take all appropriate 
action to contact the veteran in order to 
obtain any additional information 
concerning dates, places, unit 
assignments and circumstances of alleged 
stressors experienced during his service 
in Vietnam.  The veteran is requested to 
provide the complete names of those 
persons involved in those incidences to 
which he makes reference.  Particular 
emphasis should be given to those 
incidents which the veteran may now 
reexperience through dreams or flashback.  

2.  The information supplied by the 
veteran in February 1998, and any other 
pertinent information, should be forward 
to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 
formerly the U.S. Army & Joint Services 
Environmental Support Group, for 
verification of the incidents which the 
veteran reports that he experienced, for 
verification of whether the veteran's 
unit engaged in combat with the enemy, 
and for verification of the veteran's 
receipt of a Purple Heart medal.  Any 
follow-up action requested or suggested 
by the USASCRUR should be performed by 
the RO.  

3.  The RO should afford the veteran a 
special VA examination by a board of two 
psychiatrists, if practicable, in order 
to determine the diagnosis(es) of any 
existing psychiatric disorder.  The 
presence of PTSD, as defined by the 
American Psychiatric Association, should 
be confirmed or ruled out.  If PTSD is 
diagnosed, the precipitating stressors 
should be described fully and correlated 
with information received from the 
service department.  Psychological 
testing should also be accomplished.  The 
entire claims file should be made 
available to the examiner(s) for use in 
studying the case.  If examination by a 
board of two psychiatrists is not 
practicable, the reason(s) should be 
documented in the claims folder.  

4.  The RO then should review the 
veteran's claim for service connection 
for PTSD in light of the additional 
development.  If the benefits sought on 
appeal are not granted, then the veteran 
and his representative should be provided 
with a supplemental statement of the 
case.  

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


